Appeal from an order entered after trial in a special proceeding to review appellants’ assessment for the tax year 1957-1958 of property owned by respondent, a corporation organized exclusively for educational purposes by special act of the Legislature. The order under review cancelled 22/27th of such assessment on the ground that 22 out of 27 single-family residences owned by respondent and rented by it to current members of its faculty and operational staff and to retired members of the faculty, all of whom lived in such residences upon respondent’s new campus in process of establishment pursuant to contractual arrangements with the municipality represented by the appellants, were exempt from real estate taxation as a consequence of being used for the nonprofit educational purposes for which respondent was chartered. Order unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.